


110 HR 3060 IH: Colorectal Cancer Screening and

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3060
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mr. Boren (for
			 himself and Mr. Hall of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, the Internal Revenue Code of 1986, and
		  title 5, United States Code, to require that group and individual health
		  insurance coverage and group health plans and Federal employees health benefit
		  plans provide coverage of colorectal cancer screening.
	
	
		1.Short titleThis Act may be cited as the
			 Colorectal Cancer Screening and
			 Detection Coverage Act of 2007.
		2.Coverage of
			 colorectal cancer screening
			(a)Group health
			 plans
				(1)Public Health Service Act amendments
					(A)In
			 generalSubpart 2 of part A
			 of title XXVII of the Public Health Service
			 Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following new section:
						
							2707.Coverage of
				colorectal cancer screening
								(a)Requirement
									(1)In
				generalA group health plan,
				and a health insurance issuer offering group health insurance coverage, shall
				provide coverage under the plan or coverage, respectively, for colorectal
				cancer screening for any participant or beneficiary who is 50 years of age or
				older, or is an individual who is at high risk for colorectal cancer (as
				defined in section 1861(pp)(2) of the Social Security Act (42 U.S.C.
				1395x(pp)(2)), under terms and conditions that are no less favorable than the
				terms and conditions applicable to other screening benefits otherwise provided
				under the plan or coverage, respectively.
									(2)Colorectal
				cancer screening definedFor
				purposes of this section, the term colorectal cancer screening
				means procedures that—
										(A)are deemed appropriate by a physician (as
				defined in section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)))
				treating the participant or beneficiary, in consultation with the participant
				or beneficiary;
										(B)are—
											(i)described in
				section 1861(pp)(1) of the Social Security Act (42 U.S.C. 1395x(pp)(1)) or
				section 410.37 of title 42, Code of Federal Regulations;
											(ii)specified by the Secretary for the
				detection of colorectal cancer, based upon the recommendations of appropriate
				organizations with special expertise in the field of colorectal cancer,
				including the American Cancer Society and the American College of
				Gastroenterology; or
											(iii)specified by the Secretary, based upon new
				scientific knowledge, technological advances, or other updated medical
				practices with respect to detection of colorectal cancer; and
											(C)are performed at a
				frequency not greater than that—
											(i)described for such
				method in section 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) or
				section 410.37 of title 42, Code of Federal Regulations; or
											(ii)specified by the Secretary for such method,
				if the Secretary finds, based upon new scientific knowledge, technological
				advances, or other updated medical practices and consistent with the
				recommendations of appropriate organizations with special expertise in the
				field of colorectal cancer, that a different frequency would not adversely
				affect the effectiveness of such screening.
											(b)ProtectionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide monetary
				payments or rebates to individuals to encourage such individuals to accept less
				than the minimum protections available under this section;
									(3)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section; or
									(4)provide incentives
				(monetary or otherwise) to an attending provider to induce such provider to
				provide care to an individual participant or beneficiary in a manner
				inconsistent with this section.
									(c)Rules of
				Construction
									(1)Nothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary to undergo colorectal cancer screening.
									(2)Nothing in this section shall be construed
				as preventing a group health plan or issuer from imposing deductibles,
				coinsurance, or other cost-sharing in relation to colorectal cancer screening
				under the plan (or under health insurance coverage offered in connection with a
				group health plan), except that such coinsurance or other cost-sharing shall
				not discriminate on any basis related to the coverage required under this
				section.
									(d)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(d) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
								(e)Disclosure
				Requirement
									(1)In
				generalA group health plan, and health insurance issuer offering
				group health insurance coverage shall—
										(A)provide to
				participants and beneficiaries at the time of initial coverage under the plan
				(or the effective date of this section, in the case of individuals who are
				participants or beneficiaries as of such date), and at least annually
				thereafter, the information described in paragraph (2);
										(B)provide to
				participants and beneficiaries, within a reasonable period (as specified by the
				appropriate Secretary) before or after the date of significant changes in the
				information described in paragraph (2), information regarding such significant
				changes; and
										(C)upon request, make
				available to participants and beneficiaries, the applicable authority, and
				prospective participants and beneficiaries, the information described in
				paragraph (2).
										(2)Information
				describedFor purposes of paragraph (1), the information
				described in this paragraph, with respect to colorectal cancer screening, is
				the following:
										(A)BenefitsBenefits
				offered under the plan or coverage, including—
											(i)covered benefits,
				including benefit limits and coverage exclusions;
											(ii)cost sharing,
				such as deductibles, coinsurance, and copayment amounts, including any
				liability for balance billing, any maximum limitations on out of pocket
				expenses, and the maximum out of pocket costs for services that are provided by
				nonparticipating providers or that are furnished without meeting the applicable
				utilization review requirements;
											(iii)the extent to
				which benefits may be obtained from nonparticipating providers; and
											(iv)the extent to
				which a participant, beneficiary, or enrollee may select from among
				participating providers and the types of providers participating in the plan or
				issuer network.
											(B)AccessA
				description of the following:
											(i)The
				number, mix, and distribution of providers under the plan or coverage.
											(ii)Out-of-network
				coverage (if any) provided by the plan or coverage.
											(iii)Any
				point-of-service option (including any supplemental premium or cost-sharing for
				such option).
											(iv)The procedures for
				participants, beneficiaries, and enrollees to select, access, and change
				participating primary and specialty providers.
											(v)The rights and
				procedures for obtaining referrals (including standing referrals) to
				participating and nonparticipating providers.
											(vi)The name,
				address, and telephone number of participating health care providers and an
				indication of whether each such provider is available to accept new
				patients.
											(vii)How the plan or
				issuer addresses the needs of participants, beneficiaries, and enrollees and
				others who do not speak English or who have other special communications needs
				in accessing providers under the plan or coverage, including the provision of
				information under this
				paragraph.
											.
					(B)Section 2723(c) of
			 such Act (42 U.S.C. 300gg–23(c)) is amended by striking section
			 2704 and inserting sections 2704 and 2707.
					(2)ERISA
			 Amendments
					(A)Subpart B of part
			 7 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							714.Coverage of
				colorectal cancer screening
								(a)Requirement
									(1)In
				generalA group health plan,
				and a health insurance issuer offering group health insurance coverage, shall
				provide coverage under the plan or coverage, respectively, for colorectal
				cancer screening for any participant or beneficiary who is 50 years of age or
				older, or is an individual who is at high risk for colorectal cancer (as
				defined in section 1861(pp)(2) of the Social Security Act (42 U.S.C.
				1395x(pp)(2)), under terms and conditions that are no less favorable than the
				terms and conditions applicable to other screening benefits otherwise provided
				under the plan or coverage, respectively.
									(2)Colorectal
				cancer screening definedFor
				purposes of this section, the term colorectal cancer screening
				means procedures that—
										(A)are deemed appropriate by a physician (as
				defined in section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)))
				treating the participant or beneficiary, in consultation with the participant
				or beneficiary;
										(B)are—
											(i)described in
				section 1861(pp)(1) of the Social Security Act (42 U.S.C. 1395x(pp)(1)) or
				section 410.37 of title 42, Code of Federal Regulations;
											(ii)specified by the Secretary for the
				detection of colorectal cancer, based upon the recommendations of appropriate
				organizations with special expertise in the field of colorectal cancer,
				including the American Cancer Society and the American College of
				Gastroenterology; or
											(iii)specified by the Secretary, based upon new
				scientific knowledge, technological advances, or other updated medical
				practices with respect to detection of colorectal cancer; and
											(C)are performed at a
				frequency not greater than that—
											(i)described for such
				method in section 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) or
				section 410.37 of title 42, Code of Federal Regulations; or
											(ii)specified by the Secretary for such method,
				if the Secretary finds, based upon new scientific knowledge, technological
				advances, or other updated medical practices and consistent with the
				recommendations of appropriate organizations with special expertise in the
				field of colorectal cancer, that a different frequency would not adversely
				affect the effectiveness of such screening.
											(b)ProtectionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide monetary
				payments or rebates to individuals to encourage such individuals to accept less
				than the minimum protections available under this section;
									(3)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section; or
									(4)provide incentives
				(monetary or otherwise) to an attending provider to induce such provider to
				provide care to an individual participant or beneficiary in a manner
				inconsistent with this section.
									(c)Rules of
				Construction
									(1)Nothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary to undergo colorectal cancer screening.
									(2)Nothing in this section shall be construed
				as preventing a group health plan or issuer from imposing deductibles,
				coinsurance, or other cost-sharing in relation to colorectal cancer screening
				under the plan (or under health insurance coverage offered in connection with a
				group health plan), except that such coinsurance or other cost-sharing shall
				not discriminate on any basis related to the coverage required under this
				section.
									(d)Notice under
				group health planThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the fourth sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements apply.
								(e)Disclosure
				Requirement
									(1)In
				generalA group health plan, and health insurance issuer offering
				group health insurance coverage shall—
										(A)provide to
				participants and beneficiaries at the time of initial coverage under the plan
				(or the effective date of this section, in the case of individuals who are
				participants or beneficiaries as of such date), and at least annually
				thereafter, the information described in paragraph (2);
										(B)provide to
				participants and beneficiaries, within a reasonable period (as specified by the
				appropriate Secretary) before or after the date of significant changes in the
				information described in paragraph (2), information regarding such significant
				changes; and
										(C)upon request, make
				available to participants and beneficiaries, the applicable authority, and
				prospective participants and beneficiaries, the information described in
				paragraph (2).
										(2)Information
				describedFor purposes of paragraph (1), the information
				described in this paragraph, with respect to colorectal cancer screening, is
				the following:
										(A)BenefitsBenefits
				offered under the plan or coverage, including—
											(i)covered benefits,
				including benefit limits and coverage exclusions;
											(ii)cost sharing,
				such as deductibles, coinsurance, and copayment amounts, including any
				liability for balance billing, any maximum limitations on out of pocket
				expenses, and the maximum out of pocket costs for services that are provided by
				nonparticipating providers or that are furnished without meeting the applicable
				utilization review requirements;
											(iii)the extent to
				which benefits may be obtained from nonparticipating providers; and
											(iv)the extent to
				which a participant, beneficiary, or enrollee may select from among
				participating providers and the types of providers participating in the plan or
				issuer network.
											(B)AccessA
				description of the following:
											(i)The number, mix,
				and distribution of providers under the plan or coverage.
											(ii)Out-of-network
				coverage (if any) provided by the plan or coverage.
											(iii)Any
				point-of-service option (including any supplemental premium or cost-sharing for
				such option).
											(iv)The
				procedures for participants, beneficiaries, and enrollees to select, access,
				and change participating primary and specialty providers.
											(v)The rights and
				procedures for obtaining referrals (including standing referrals) to
				participating and nonparticipating providers.
											(vi)The name,
				address, and telephone number of participating health care providers and an
				indication of whether each such provider is available to accept new
				patients.
											(vii)How the plan or
				issuer addresses the needs of participants, beneficiaries, and enrollees and
				others who do not speak English or who have other special communications needs
				in accessing providers under the plan or coverage, including the provision of
				information under this
				paragraph.
											.
					(B)Section 731(c) of
			 such Act (29 U.S.C. 1191(c)) is amended by striking section 711
			 and inserting sections 711 and 714.
					(C)Section 732(a) of
			 such Act (29 U.S.C. 1191a(a)) is amended by striking section 711
			 and inserting sections 711 and 714.
					(D)The table of
			 contents in section 1 of such Act is amended by inserting after the item
			 relating to section 713 the following new item:
						
							
								Sec. 714. Coverage of colorectal cancer
				screening.
							
							.
					(3)Internal Revenue
			 Code amendments
					(A)Subchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 9812 the following new section:
						
							9813.Coverage of
				colorectal cancer screening
								(a)Requirement
									(1)In
				generalA group health plan
				shall provide coverage under the plan for colorectal cancer screening for any
				participant or beneficiary who is 50 years of age or older, or is an individual
				who is at high risk for colorectal cancer (as defined in section 1861(pp)(2) of
				the Social Security Act (42 U.S.C. 1395x(pp)(2)), under terms and conditions
				that are no less favorable than the terms and conditions applicable to other
				screening benefits otherwise provided under the plan.
									(2)Colorectal
				cancer screening definedFor
				purposes of this section, the term colorectal cancer screening
				means procedures that—
										(A)are deemed appropriate by a physician (as
				defined in section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)))
				treating the participant or beneficiary, in consultation with the participant
				or beneficiary;
										(B)are—
											(i)described in
				section 1861(pp)(1) of the Social Security Act (42 U.S.C. 1395x(pp)(1)) or
				section 410.37 of title 42, Code of Federal Regulations;
											(ii)specified by the Secretary of Health and
				Human Services for the detection of colorectal cancer, based upon the
				recommendations of appropriate organizations with special expertise in the
				field of colorectal cancer, including the American Cancer Society and the
				American College of Gastroenterology; or
											(iii)specified by the Secretary of Health and
				Human Services, based upon new scientific knowledge, technological advances, or
				other updated medical practices with respect to detection of colorectal cancer;
				and
											(C)are performed at a
				frequency not greater than that—
											(i)described for such
				method in section 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) or
				section 410.37 of title 42, Code of Federal Regulations; or
											(ii)specified by the Secretary of Health and
				Human Services for such method, if such Secretary finds, based upon new
				scientific knowledge, technological advances, or other updated medical
				practices and consistent with the recommendations of appropriate organizations
				with special expertise in the field of colorectal cancer, that a different
				frequency would not adversely affect the effectiveness of such
				screening.
											(b)ProtectionsA
				group health plan may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide monetary
				payments or rebates to individuals to encourage such individuals to accept less
				than the minimum protections available under this section;
									(3)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section; or
									(4)provide incentives
				(monetary or otherwise) to an attending provider to induce such provider to
				provide care to an individual participant or beneficiary in a manner
				inconsistent with this section.
									(c)Rules of
				Construction
									(1)Nothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary to undergo colorectal cancer screening.
									(2)Nothing in this section shall be construed
				as preventing a group health plan from imposing deductibles, coinsurance, or
				other cost-sharing in relation to colorectal cancer screening under the plan,
				except that such coinsurance or other cost-sharing shall not discriminate on
				any basis related to the coverage required under this section.
									(d)Disclosure
				Requirement
									(1)In
				generalA group health plan shall—
										(A)provide to
				participants and beneficiaries at the time of initial coverage under the plan
				(or the effective date of this section, in the case of individuals who are
				participants or beneficiaries as of such date), and at least annually
				thereafter, the information described in paragraph (2);
										(B)provide to
				participants and beneficiaries, within a reasonable period (as specified by the
				appropriate Secretary) before or after the date of significant changes in the
				information described in paragraph (2), information regarding such significant
				changes; and
										(C)upon request, make
				available to participants and beneficiaries, the applicable authority, and
				prospective participants and beneficiaries, the information described in
				paragraph (2).
										(2)Information
				describedFor purposes of paragraph (1), the information
				described in this paragraph, with respect to colorectal cancer screening, is
				the following:
										(A)BenefitsBenefits
				offered under the plan, including—
											(i)covered benefits,
				including benefit limits and coverage exclusions;
											(ii)cost sharing,
				such as deductibles, coinsurance, and copayment amounts, including any
				liability for balance billing, any maximum limitations on out of pocket
				expenses, and the maximum out of pocket costs for services that are provided by
				nonparticipating providers or that are furnished without meeting the applicable
				utilization review requirements;
											(iii)the extent to
				which benefits may be obtained from nonparticipating providers; and
											(iv)the extent to
				which a participant, beneficiary, or enrollee may select from among
				participating providers and the types of providers participating in the plan or
				issuer network.
											(B)AccessA
				description of the following:
											(i)The
				number, mix, and distribution of providers under the plan.
											(ii)Out-of-network
				coverage (if any) provided by the plan.
											(iii)Any
				point-of-service option (including any supplemental premium or cost-sharing for
				such option).
											(iv)The procedures for
				participants, beneficiaries, and enrollees to select, access, and change
				participating primary and specialty providers.
											(v)The rights and
				procedures for obtaining referrals (including standing referrals) to
				participating and nonparticipating providers.
											(vi)The name,
				address, and telephone number of participating health care providers and an
				indication of whether each such provider is available to accept new
				patients.
											(vii)How the plan or
				issuer addresses the needs of participants, beneficiaries, and enrollees and
				others who do not speak English or who have other special communications needs
				in accessing providers under the plan, including the provision of information
				under this
				paragraph.
											.
					(B)The table of sections of such subchapter of
			 such Code is amended by inserting after the item relating to section 9812 the
			 following new item:
						
							
								Sec. 9813. Coverage of colorectal cancer
				screening.
							
							.
					(C)Section
			 4980D(d)(1) of such Code is amended by striking section 9811 and
			 inserting sections 9811 and 9813.
					(b)Individual
			 health insurance
				(1)In
			 generalPart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2752 the following new section:
					
						2753.Coverage of
				colorectal cancer screening
							(a)In
				GeneralThe provisions of section 2707 (other than subsection
				(d)) shall apply to health insurance coverage offered by a health insurance
				issuer in the individual market in the same manner as it applies to health
				insurance coverage offered by a health insurance issuer in connection with a
				group health plan in the small or large group market.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(d) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Conforming
			 AmendmentSection 2762(b)(2) of such Act (42 U.S.C.
			 300gg–63(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2753.
				(c)Application
			 under federal employees health benefits program (FEHBP)Section 8902 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(p)A contract may not be made or a plan
				approved which does not comply with the requirements of section 2707 of the
				Public Health Service
				Act.
					.
			(d)Effective
			 Dates
				(1)Group health
			 plans and health benefit plansThe amendments made by subsections
			 (a) and (c) shall apply with respect to group health plans (and health
			 insurance coverage offered in connection with group health plans) and health
			 benefit plans, respectively, for plan years beginning on or after January 1,
			 2008.
				(2)Individual
			 health insuranceThe amendments made by subsection (b) shall
			 apply with respect to health insurance coverage offered, sold, issued, or
			 renewed in the individual market on or after January 1, 2008.
				(e)Coordination of
			 AdministrationThe Secretary of Health and Human Services, the
			 Secretary of Labor, and the Secretary of the Treasury shall ensure, through the
			 execution of an interagency memorandum of understanding among such Secretaries,
			 that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this section (and the amendments made thereby) are administered
			 so as to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				
